Title: To Thomas Jefferson from James Simpson, 30 April 1793
From: Simpson, James
To: Jefferson, Thomas


Gibraltar, 30 Apr. 1793. He last wrote on 19 Feb. by the schooner Fredericksburgh Packet. Muley Suliman left Mequinez to quell disturbances in Tetuán and Tangier but was halted at Great Alcázar by Sidi Muhammad and deputies from the midland provinces, who invited him to proceed from thence to Morocco. If Muley Suliman follows this course there is a good chance he will soon win sole control of the Empire, but in the unexpected event he does not the midland provinces will seek another Emperor, being tired of Muley Ischem, who continues at Morocco. Muhammad Ben Absadack, who made himself obnoxious to the mountaineers, has been removed from the government of Tangier by Muley Suliman. He will inform TJ by the earliest conveyance of the outcome of the succession struggle.
